DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:   	In claim 1, “control unit is configured” in line 1, should read “a control unit configured”. 	 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit” in claim 1; “moving mechanism” in claim 5; “storage unit” in claim 7; “an input unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the memory comprise a storage medium configured to store data corresponding to an absence or presence of the stirring process associated with the type of the cell and culture vessel," however, the claim is unclear. It is not clear if the limitation “presence/absence of the stirring process” is related to the stirring that has been performed on the cells and culture vessel, or the stirring that is needed to be performed according to the type of the cell or culture vessel. Further clarification is requested and appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takagi et al. (cited in the IDS dated 08/27/2020, US 2005/0170491; hereinafter “Takagi”).
Regarding claim 5, Takagi discloses a stirring apparatus (see figures 3 and 4: culture apparatus (1)), comprising: 	a stirring mechanism comprising a movable stage and a moving mechanism, the stirring mechanism configured to execute a stirring process on cells in a culture vessel (vibration and rotation unit (44)) including a disc 46) and a rotation mechanism (45), the stirring unit is capable of executing a stirring process on cells, i.e., stirring cells in the culture vessel; see  ¶ [0157]-[0159]; Figs. 3 and 6); 	a control unit comprising a communication section, and CPU (control computer (16); see ¶ [0156]; Fig. 3)) programmed to control the stirring mechanism based on the process content of the stirring process, wherein the control unit determines the process content of the stirring process based on stirring process information to which the process content of the stirring process corresponds, in accordance with a type of the culture vessel and a type of the cell, when the type of the culture vessel and the type of the cell are received (i.e., whether or not to stir the culture vessel depending on the status of the peeling/detachment between the cells and between the cells and the culture vessel; see ¶ [0028], [0031], [0159]).
Regarding claim 6, Takagi further discloses wherein the process content of the stirring process is determined in accordance with a magnitude relation between an ease of peeling between the cell and an inner surface of the culture vessel and an ease of peeling between the mutual cells (i.e., whether or not to stir the culture vessel depending on the status of the peeling/detachment between the cells and between the cells and the culture vessel; see ¶ [0028], [0031], [0159]).
Regarding claim 7, Takagi further discloses wherein the control unit includes a storage unit, and the storage unit stores the stirring process information (the storage medium of modified Takagi is structurally the same as the instant storage medium and thus fully capable of storing the stirring process information).
Regarding claim 8, Takagi further discloses wherein the magnitude relation is determined as a magnitude relation between an adhesive strength between the cell and the inner surface of the culture vessel and an adhesive strength between the mutual cells (i.e., aggregated cells and undetached cell in the culture vessel; see [0159]).
Regarding claim 9, Takagi further discloses wherein input unit configured to input the type of the culture vessel and the type of the cell (the input unit of Takagi is structurally the same as the instant input unit and thus fully capable of being employed to input the type of the cell and culture vessel; see [0148] which discloses culture operation input instructed by a control computer).
Regarding claim 10, Takagi discloses the stirring apparatus according to claim 6 as set forth above.  	Takagi further discloses a temperature-controlled room including the stirring apparatus in an inside thereof and configured for maintaining an environment to a state of culturing the cells (see figures 3 and 4: culture apparatus (1); [¶ 0128]).
Therefore, Takagi meets and anticipates the limitations set forth in claim 5-10.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takagi et al. (cited in the IDS dated 08/27/2020, US 2005/0170491; hereinafter “Takagi”) in view of Rao (US 6,673,532) and Nakamura et al. (WO 2007/105363; US 2008/02293131 is used as English language equivalent; hereinafter “Nakamura”).
Regarding claim 1, Takagi discloses a stirring apparatus (see figures 3 and 4: culture apparatus (1)), comprising: 	a stirring unit (vibration and rotation unit (44)) configured to include a central processor unit (control computer (16); see ¶ [0156]; Fig. 3)) which is intrinsically includes a memory and an input unit (see FIG. 1),  	stirring mechanism comprising a rotation stage (disc 46) and a rotation mechanism (45), the stirring unit is capable of executing a stirring process on cells (i.e., stirring cells in the culture vessel; see  ¶ [0157]-[0159]; Figs. 3 and 6); 	the input unit is operable from outside and configured to input a type of each cell and culture vessel (the input unit of Takagi is structurally the same as the instant input unit and thus fully capable of being employed to input a type of each cell and culture vessel; see [0148] which discloses culture operation input instructed by a control computer); and 	the control unit is programmed to determine whether the stirring process is to be performed or not to be performed based on the type of the each cell and the culture vessel input by the input unit (control computer (16); see ¶ [0156]; Fig. 3)) programmed for drive-controlling the stirring unit based on the process content of the stirring process (e.g., whether or not to stir the culture vessel depending on the status of the peeling/detachment between the cells and between the cells and the culture vessel; see ¶ [0028], [0031], [0159]). 	Takagi discloses wherein the stirring mechanism comprises a rotation stage (disc 46) and a rotation mechanism (45) (see  ¶ [0157]-[0159]; Figs. 3 and 6), but does not explicitly disclose wherein the stirring mechanism includes a X stage and Y stage. However, as shown in Figures 1 and 5 of Takagi, the cell culture vessel translates between the stirring mechanism and cell culture vessel transferring mechanism. Takagi’s disclosure is silent as to how the cell culture vessel is positioned on the stirring mechanism. 	Rao discloses a cell culture vessel disposed on a stirring mechanism (FIG. 7: agitator stage; col. 6, ll. 27-32) arranged on a X-Y positioning table (FIG. 7; col. 6, ll. 33-45).  	Nakamura discloses a transportation unit including X stage (FIG. 1: 129; [0034]-[0035]) and Y moving stage (FIG. 1: 122; [0034]).  	In view of Rao and Nakamura, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the X and Y stages Rao and Nakamura with the stirring mechanism of Takagi. One of ordinary skill in the art would have made said modification because said modification would have resulted in a stirring mechanism having the added advantage of retrieving the cell culture vessel from the vessel transferring mechanism and positioning the cell culture vessel at the desired position on the agitation stage.
Regarding claim 2, modified Takagi discloses wherein the control unit is programmed to determine an intensity level and a number of times of stirring based on the type of the cell and the culture vessel input by an input unit (i.e., the control unit of modified Takagi is configured to determine whether or not the stirring process as initiated based on the peeling/detachment between the cells and between the cells and the culture vessel ( [0028], [0031], [0159]), and thus is capable of determining an intensity level and a number of times of stirring required).
Regarding claim 3, the storage medium of modified Takagi is structurally the same as the instant storage medium and thus fully capable of storing data corresponding to an absence or presence of the stirring process associated with the type of the cell and the culture vessel.
Regarding claim 4, the storage medium of modified Takagi is structurally the same as the instant storage medium and thus fully capable of storing data corresponding to the intensity level and the number of times of stirring based on the type of the cell and the culture vessel.
Conclusion
 	No claims are allowed. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799